Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        18-APR-2022
                                                        09:50 AM
                                                        Dkt. 7 ODDP


                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 CHRISTOPHER A. TENIS, Petitioner,

                                vs.

                THE HONORABLE ROWENA A. SOMERVILLE,
         Judge of the Circuit Court of the First Circuit,
                State of Hawai#i, Respondent Judge,

                                and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                    (CASE NO. 1CPN-XX-XXXXXXX)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of petitioner Christopher Tenis’s

petition for writ of mandamus, and the record, petitioner fails

to demonstrate that he is entitled to the requested extraordinary

writ.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338

(1999) (a writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); Honolulu Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d
58, 62 (1978) (a writ of mandamus is meant to restrain a judge of

an inferior court from acting beyond or in excess of his or her

jurisdiction or where the judge has committed a flagrant and

manifest abuse of discretion).   Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          DATED:   Honolulu, Hawai#i, April 18, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2